DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew R. Allen, (Reg. No. 65,289) on January 11, 2022.
The application has been amended as follows: 

1.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
determine a set of build-up time metrics for a set of laser pulses of a Q-switched laser,
wherein the build-up time metrics correspond to a build-up time that is defined, for a corresponding laser pulse, as a time from the Q-switched laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity;
determine, based on the set of build-up time metrics, a condition for the Q-switched laser, 
wherein the one or more processors, when determining the condition, are to:
compare a first subset of the set of build-up time metrics associated with even laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with odd laser pulses of the set of laser pulses;
determine, based on comparing the first subset to the second subset, that a threshold is satisfied between the first subset and the second subset; and
determine the condition based on determining that the threshold is satisfied; and
indicate the condition for the Q-switched laser.

2.	(Canceled)

6.	(Currently Amended) A method, comprising:
determining, by a device, at least one metric related to a plurality of laser pulses associated with a Q-switched laser, the at least one metric including:
a build-up time metric,
wherein the build-up time metric corresponds to a build-up time that is defined, for a corresponding laser pulse, as a time from the Q-switched laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity;
dividing, by the device, the plurality of laser pulses into a first subset of pulses and a second subset of pulses,
wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses;
determining, by the device, a statistical metric for the build-up time metric related to the plurality of laser pulses, 
wherein determining the statistical metric comprises:
determining the statistical metric for the first subset of pulses and for the second subset of pulses;
determining, by the device, that the statistical metric satisfies a threshold level of deviation of the build-up time metric related to the plurality of laser pulses from a baseline value for the build-up time metric; and
indicating, by the device, laser degradation of the Q-switched laser based on determining that the statistical metric satisfies the threshold level of deviation.

7.	(Canceled)

10.	(Canceled) 

11.	(Canceled) 

12.	(Currently Amended) The method of claim [[10]]6, wherein the threshold level of deviation relates to a difference between the first subset of pulses and the second subset of pulses.

14.	(Currently Amended) A system, comprising:
at least one measurement device to measure a build-up time associated with a plurality of laser pulses of a Q-switched laser,
wherein the build-up time is defined for a corresponding laser pulse as a time from the Q-switched laser releasing stored energy to cause the corresponding laser pulse to when the corresponding laser pulse satisfies a threshold intensity; [[and]]
a controller to divide the plurality of laser pulses into a first subset of pulses and a second subset of pulses,
wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses;
the controller to determine, for the first subset of pulses and for the second subset of pulses, a statistical metric for the build-up time; and
[[a]]the controller to predict an error associated with the Q-switched laser based on the statistical metric indicating a threshold deviation of the build-up time relative to a baseline value for the build-up time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 8, 9 and 12-21 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the one or more processors, when determining the condition, are to: compare a first subset of the set of build-up time metrics associated with even laser pulses of the set of laser pulses to a second subset of the set of build-up time metrics associated with odd laser pulses of the set of laser pulses; determine, based on comparing the first subset to the second subset, that a threshold is satisfied between the first subset and the second subset; and determine the condition based on determining that the threshold is satisfied”.
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…dividing, by the device, the plurality of laser pulses into a first subset of pulses and a second subset of pulses, wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses; determining, by the device, a statistical metric for the build-up time metric related 
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a controller to divide the plurality of laser pulses into a first subset of pulses and a second subset of pulses, wherein the first subset of pulses are even laser pulses and the second subset of pulses are odd laser pulses; the controller to determine, for the first subset of pulses and for the second subset of pulses, a statistical metric for the build-up time; and the controller to predict an error associated with the Q-switched laser based on the statistical metric indicating a threshold deviation of the build-up time relative to a baseline value for the build-up time.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828